UNITED STATES DISTRICT COURT
                           DISTRICT OF COLUMBIA
___________________________________
WINSTON & STRAWN LLP,               )
            Plaintiff,              )
                                    )
v.                                  )
                                    )  Civil Action No. 13-1940 (JDB/AK)
THE LAW FIRM OF JOHN                )
ARTHUR EAVES,                       )
                                    )
            Defendant.              )
___________________________________ )



                                 MEMORANDUM OPINION

       Pending before the Court is Defendant’s Motion for Protective Order (“Def.’s MPO”)

[21], and Plaintiff’s opposition thereto (“Pl.’s Opposition to MPO”) [22]; Defendant’s Motion

for Extension of Discovery Deadline (“Def’s Motion for Extension”) [25] and Plaintiff’s

Opposition thereto (Pl.’s Opposition to Motion for Extension”) [26]; and Plaintiff’s Motion for

Protective Order (“Pl.’s MPO”) [27].1 This Court held a telephonic status conference on

November 20, 2014, to discuss outstanding discovery and the pending motions. During that

conference, the Court indicated that it would permit a 30-day extension of discovery during

which time John Arthur Eaves (a fact witness and Rule 30(b)(6) witness) and John A. Waits shall

be deposed. The Court further indicated that both depositions will be held in Washington, D.C. 2




1
  Because Plaintiff’s Motion for Protective Order was filed on November 20, 2014, no opposition
has been filed.
2
  Counsel agreed to try to schedule the two depositions on the same day or on consecutive days
so that Mr. Eaves could avoid traveling to D.C. on two separate occasions. The Court indicated
that it would consider reimbursing some of Defendant counsel’s travel costs subject to Defendant
providing persuasive [supplemental] legal authority.


                                                1
                                          I. Background

       The underlying case involves a contract dispute between Plaintiff Winston & Strawn LLP

(“W&S” or “Plaintiff”) and Defendant The Law Firm of John Arthur Eaves (the “Eaves Law

Firm” or “Defendant”), which hired W&S to perform some legal work. (Pl.’s Opposition to

MPO at 1.) According to the Plaintiff, W & S rendered legal services and provided monthly

invoices to the Eaves Law Firm but Defendant failed to pay those bills in full, leaving a balance

of $279,400.63 in unpaid legal fees. (Id.) W & S filed its Complaint in the instant case on

December 5, 2013. On October 14, 2014, W & S mailed a Notice of 30(b)(6) Deposition of the

Law Firm of John Arthur Eaves to The Law Firm of John Arthur Eaves (“Eaves”), in care of

John Arthur Eaves, Jr., Esquire. (Notice of Deposition [21-2].) On October 24, 2014, Defendant

filed a motion for protective order seeking to either quash the Notice of Deposition “in its

entirety” or limiting the Plaintiff to a deposition of John Arthur Eaves “upon written questions

that are narrowly crafted to address relevant, non-privileged areas (if any) encompassed by this

notice.” (Def.’s MPO at 1.) Plaintiff filed its Opposition to Def’s MPO on October 31, 2014.

       On November 19, 2014, two days prior to the close of discovery, Defendant filed a

Notice to Take Deposition Upon Oral Examination of John A. Waits (“Waits”) [24] and a

Motion for Extension of Discovery Deadline [25]. Defendant requested that both sides be

permitted up to 30 additional days in which to complete depositions; namely, the Eaves and

Waits depositions. Plaintiff filed an Opposition [26] to the Motion for Extension of Discovery

Deadline and a Motion for Protective Order [27] barring the deposition of Mr. Waits.

                                       II. Legal Standard

       Fed. R. Civ. P. 26 authorizes discovery “regarding any non-privileged matter that is

relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1); Denture Cream Products




                                                 2
Liability Litigation, 292 F.R.D. 120, 123 (D.D.C. 2013). “Relevant information need not be

admissible at the trial if the discovery appears reasonably calculated to lead to the discovery of

admissible evidence.” Fed. R. Civ. P. 26(b)(1). “A showing of relevance can be viewed as a

showing of need; for the purpose of prosecuting or defending a specific pending civil action, one

is presumed to have no need of a matter not ‘relevant to the subject matter involved in the

pending action.’” Friedman v. Bache Halsey Stuart Shields, Inc., 738 F.2d 1336, 1341 (D.C. Cir.

1984) (citing Fed. R. Civ. P. 26(b)(1)).

        Rule 26(b)(2) provides that the court must limit discovery, either on its own or pursuant

to a motion, if it determines that:

        (i) the discovery sought is unreasonably cumulative or duplicative, or can be obtained
        from some other source that is more convenient, less burdensome, or less expensive;
        (ii) the party seeking discovery has had ample opportunity by discovery in this action; or
        (iii) the burden or expense of the proposed discovery outweighs its likely benefit, taking
        into account the needs of the case, the amount in controversy, the parties’ resources, the
        importance of the issue at stake in the litigation, and the importance of the proposed
        discovery in resolving the issues.

 Fed.R. Civ. P. 26(b) (2).

        Pursuant to Rule 26(c), the individual “from whom discovery is sought may move for a

protective order in the court where the action is pending.” Upon showing of good cause, the

court may “issue an order to protect a party from annoyance, embarrassment, oppression, or

undue burden or expense, including one or more of the following: (A) forbidding the disclosure

or discovery; (B) specifying terms, including time and place, for the disclosure or discovery; (C)

prescribing a discovery method other than the one selected by the party seeking discovery;(D)

forbidding inquiry into certain matters or limiting the scope of disclosure or discovery to certain

matters; . . . . Id.




                                                 3
                                III. Analysis of Pending Motions

       Defendant’s MPO

       Location of Deposition

       With regard to the proposed deposition of John Arthur Eaves, Defendant objected to the

proposed location of the deposition, in Washington D.C., because the Defendant law firm is

located in Jackson, Mississippi. The deposition of a partnership by its agents and officers should

ordinarily be taken at its principal place of business; however, this may be modified when justice

requires. Nat’l Cmty. Reinvestment Coal v. Novastar Fin., Inc., 604 F.Supp.2d 26, 31 (D.D. C.

2009) (citing 8A Wright, Miller & Marcuse, Federal Practice and Procedure: Civil 2d §2112

(1994 & Supp. 2008)). See also Fin. Gen. Bankshares, Inc. v. Lance, 80 F.R.D. 22, 23 (D.D.C.

1978) ((The deposition location is “ultimately [ ] within the discretion of the Court, and instances

of defendants having to appear for depositions at the place of trial are not unusual.”)

       Both sides agree that courts usually use four relevant factors to determine whether or not

to modify the location of a deposition: 1) location of counsel for both parties; 2) size of

defendant corporation and regularity of executive travel; 3) resolution of discovery by the forum

court; and 4) the nature of the claim and relationship of the parties. Nat’l Cmty. Reinvestment,

604 F.Supp.2d at 31. With regard to the first factor, Plaintiff’s counsel is located in Washington,

D.C. while Defendant’s counsel is located in Jackson, Mississippi but is admitted to the D.C. Bar

and has litigated cases here. (Pl.’s Opposition to MPO at 4-5.) 3 Furthermore, Defendant has

noticed the deposition of John Waits in the instant case and because that deposition will be held

in Washington, D.C., Defendant’s counsel will have to travel to Washington, D.C. within the

3
 A search of this Court’s Electronic Case Filing system confirms that Mr. Eaves has served as
counsel of record on cases pending in this Court.


                                                  4
next 30 days. Thus, the first factor slightly favors Plaintiff. The second factor favors neither

party – Plaintiff law firm is larger and has more resources than Defendant law firm, which is

relatively small but it does bill itself as an international firm. (Pl.’s Opposition to MPO at 5.) 4

The third factor favors neither party as discovery disputes may be resolved by telephone no

matter where the deposition takes place. The fourth factor, relating to the nature of the claim and

relationship of parties, slightly favors Plaintiff. Plaintiff’s claim in this case involves

Defendant’s alleged delinquency in paying outstanding legal fees since November 2011, where

Plaintiff was engaged by Defendant to perform work in this forum. (Pl.’s Opposition to MPO at

5.)

         Because two of the four factors slightly favor the Plaintiff and furthermore, because the

parties have agreed to schedule the two depositions close in time, the depositions will be held in

Washington, D.C. Defendant’s entitlement to reimbursement of travel costs has been taken under

advisement. Within thirty days from the date of this Memorandum Opinion and accompanying

Order, Defendant may submit authority in support of such reimbursement, supplemental to any

authority that was already provided by Defendant in its MPO, and Plaintiff can respond

accordingly.

         Deposition Scope of Inquiry

         Defendant makes a blanket assertion that the Notice of Deposition of the Law Firm of

John Arthur Eaves should be quashed because the Rule 30(b)(6) Notice seeks information that is

attorney client privileged or protected by the work product doctrine, confidential, or does not

exist. (Def’s MPO at 5-7.) Plaintiff contends that Defendant cannot hide behind the attorney-

client privilege with the effect of inhibiting discovery of relevant evidence, particularly where



4
    See www.eaveslawfirm.com.


                                                   5
Mr. Eaves, Defendant’s attorney, has been designated as the only Rule 30(b)(6) witness for

Defendant law firm. (Pl.’s Opposition to MPO at 6.) See Fisher v. United States, 425 U.S. 391,

403 (1976) (privileges must be narrowly construed and applied only as necessary to achieve their

purpose); Alexander v. FBI, 198 F.R.D. 306, 318 (D.D.C. 2000) (“The D.C. Circuit has held that

the attorney-client privilege must be strictly confined within the narrowest possible limits

consistent with the logic of its principle.”) (internal citations and quotations omitted).

       Plaintiff asserts that it does not seek privileged information but rather, asks about the

Defendant “firm’s business structure, finances, and other relevant matters relating to the

underlying legal representation and this pending collection action.” (Pl.’s Opposition to MPO at

7.) Plaintiff further indicates that it does not seek documents that do not exist but instead seeks

documents and information about Defendant’s organizational structure and legal status. (Pl.’s

Opposition to MPO at 8.)

       This Court has reviewed the Rule 30(b)(6) Notice of Deposition of the Law Firm of John

Arthur Eaves and determined that Plaintiff shall only be restricted from asking questions with

regard to topic number 18, regarding “documents reflecting all monies earned from all legal

cases and/or transactions closed from January 2012 to present by the Law Firm of John Arthur

Eaves[,]” to the extent that such questions ask for specific confidential information regarding the

work performed by the Law Firm of John Arthur Eaves on behalf of its clients. Plaintiff may

however generally inquire as to the amount of money billed and collected by the Law Firm of

John Arthur Eaves during this period of time. The Court finds that the other topics on the Notice

of Deposition are generally permissible, with the proviso that questions regarding topics 8-10

should not ask about legal strategies. In the event that there is an objection to a specific line of

questioning during the deposition, counsel may contact the undersigned who will rule on such




                                                  6
objection. This Court will also permit Plaintiff to inquire about Defendant’s organizational

structure and legal status.

       Defendant’s Motion for Extension of Discovery Deadline and Plaintiff’s MPO

       On November 19, 2014, Defendant filed a Notice to Take Deposition Upon Oral

Examination of John Waits [24] on November 21 2014, or thereafter, and moved for a 15 to30

day extension of the discovery deadline, for the purpose of both parties to take noticed

depositions. 5 Plaintiff opposed the extension of discovery, arguing that Defendant does establish

good cause for amending the scheduling order in this case. (Pl.’s Opposition to Motion for

Extension at 1.) “The primary factor in determining whether good cause exists is the diligence of

the party seeking discovery before the deadline.” (Pl.’s Opposition to Motion for Extension at

2); see United States v. Kellogg Brown & Root Servs., Inc, 285 F.R.D. 133, 136 (D.D.C. 2012)

(“If the party was not diligent in seeking the requested information before the close of discovery,

then no good cause exists.”). Plaintiff asserts that Defendant has not diligent because it has not

propounded any written discovery requests and it served an untimely notice of deposition. (Pl.’s

Opposition to Motion for Extension at 2.) 6

       Plaintiff also moved for a protective order to quash the Waits’ deposition on grounds that

“Defendant gave less than two (2) days’ notice of the deposition, in clear violation of this

Court’s rules [and] defense counsel did not confer with Plaintiff’s counsel regarding his or his

client’s availability to attend this deposition.” (Pl.’s MPO at 3.) See United States v. Philip


5
  The Court notes that Mr. Pace, counsel for Defendant who entered his appearance on November
19, 2014 (while lead counsel was out of the country) was obviously trying to preserve
Defendant’s right to take a deposition by filing the Notice of Waits’ Deposition prior to the close
of discovery.
6
  During the telephone status conference, Plaintiff’s counsel indicated that there were limited
initial disclosures and the parties agreed not to take written discovery because of the nature of the
dispute.


                                                 7
Morris Inc., 312 F. Supp.2d 27, 36 (D.D.C. 2004) (quashing witness subpoenas that were served

three business days, or less, before the scheduled depositions in violation of Federal Rule

30(b)(1) and Local Rule 30.1.) Plaintiff’s MPO focuses on the lack of “reasonable notice”

provided to the deponent. (Pl.’s MPO at 3-4.)

        With regard to Defendant’s Motion for Extension of the Discovery Deadline, this Court

finds that there is no prejudice to the Plaintiff in granting a limited extension of discovery for 30

days so that both sides can take their respective depositions that were noticed prior to the end of

discovery. While Mr. Waits was not provided with reasonable notice with regard to a deposition

scheduled for November 21, 2014, his deposition may now be scheduled for a mutually

convenient date prior to December 19, 2014, and this provides adequate time for counsel and Mr.

Waits to prepare for the deposition. Mr. Eaves’ deposition, as a fact witness and Rule 30(b)(6)

designee for Defendant, shall also be taken prior to December 19, 2014. In the event that Mr.

Eaves fails to attend the deposition, this Court will consider appropriate sanctions.



DATE: November 24, 2014                                       /s/______
                                               ALAN KAY
                                               UNITED STATES MAGISTRATE JUDGE




                                                  8